Citation Nr: 1540280	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  07-22 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected thoracolumbar strain (back disability).

2.  Entitlement to a separate rating for neurological impairment associated with the back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to March 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a hearing at the RO before the undersigned in September 2008.  The hearing transcript is of record.  

In February 2009, March 2010, and November 2010, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for the back disability for further development and consideration by the agency of original jurisdiction (AOJ).  

In January 2013, the Board issued a decision on the merits that granted an initial rating of 20 percent, but no higher, for the back disability, and denied a separate compensable rating for neurological impairment associated with the back disability.

The Veteran appealed from that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court vacated and remanded the Board's decision for directed development and readjudication.  Although not specified by the Court, the 20 percent rating will remain in effect.  In December 2014, the Board remanded the case to comply with the Court's decision.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's thoracolumbar strain has manifested by pain and painful motion, with forward flexion to greater than 30 degrees but less than 60 degrees, even when accounting for additional limitation due to increased pain during flare-ups; with no evidence of ankylosis.

2.  The Veteran's neurological symptoms in the lower extremities were not caused or aggravated by her service-connected back disability, and there are no other objective neurological manifestations associated with the back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a separate rating or service connection for neurological symptoms in the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim for a higher rating for her low back disability arises from her disagreement with the initial rating assigned following the grant of service connection for thoracolumbar strain.  She was notified in May 2006, prior to the initial rating decision, of the evidence and information necessary to establish service connection, as well as a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been proven.  In such cases, the intended purpose of notice under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations has been fulfilled, and no additional notice is required as to downstream issues, including the disability rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran was again advised of the requirements for a disability rating in February 2007, after disputing the rating.  Further, the Veteran has not alleged any prejudice from any possible notice defects as to the downstream element of the assigned rating.  

With regard to neurological impairment, the Court stated in April 2014 that it appeared that a claim for service connection for neurologic impairment as secondary to the service-connected back disability had been pending since at least November 2007, based on medical evidence of complaints of pain, numbness, and tingling in the legs since that time.  The Veteran has been awarded service connection and a 40 percent rating for fibromyalgia effective August 19, 2011, which contemplates widespread pain and neurological complaints.  Any neurological impairment she experienced before August 2011, however, is not currently subject to service-connected compensation, and is contemplated under the claim addressed herein.  This claim is essentially part of the claim for a higher initial rating for the back disability because the applicable rating criteria, as discussed below, provide for a separate rating for associated objective neurological impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Thus, the notice provided before the award of service connection for a back disability was sufficient in this regard as well.  Moreover, the Veteran and her representative have indicated actual knowledge of the requirements for secondary service connection for neurological impairment, by arguing that the condition was either caused or aggravated by her service-connected back disability.  There is no allegation or indication of prejudice from any possible notice defects in this case.

Additionally, the Veteran testified at a hearing before the undersigned in September 2008.  She discussed her symptoms and functional impairment, and the Veterans Law Judge asked questions in an attempt to substantiate the claim for a higher rating, to include whether her back disability had increased in severity since the last VA examination.  The hearing focused on the elements necessary to substantiate the claim, and there is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the adjudication of the Veteran's claim.  In particular, neither the Veteran nor her representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of her claim.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With regard to the duty to assist, identified VA and private treatment records have been obtained, including updated records since 2011 from VA and several private providers identified by the Veteran, as directed in the last Board remand.  

The Veteran has also been afforded several VA examinations to determine the severity of her back disability, including in June 2006, May 2009, and March 2015, in response to prior remand directives.  The most recent examiner indicated that, although there was pain throughout range of motion, this did not result in additional loss of function or range of motion after repetitive testing.  The examiner also noted that pain and other factors would limit functional ability with repeated use over a period of time.  Although the examiner did not give an estimate of any additional loss of function in terms of degrees based on such repeated use or during flare-ups, there is no resulting prejudice because the other lay and medical evidence is sufficient to determine the degree of impairment during episodes of increased pain or other impairment due to flare-ups or repetitive use.

Additionally, the Veteran was afforded a VA examination in November 2010 to determine whether her complaints of numbness, pain, etc. in the upper and lower extremities were related to her service-connected thoracolumbar strain, as directed in prior remands.  That examiner offered an opinion regarding secondary causation after testing including MRIs; however, the Court noted that this examiner did not address aggravation by the service-connected back disability.  In compliance with most recent Board remand, the March 2015 VA examiner addressed the nature and etiology of the Veteran's neurological complaints and offered opinions regarding both causation and aggravation by the service-connected low back disability, and provided a well-reasoned explanation based on all pertinent and available evidence, including electromyography and nerve conduction velocity (EMG/NCV) studies.  

In sum, VA has substantially complied with the prior remand instructions.  There is no argument or indication that the most recent examination and opinions or other medical evidence are inadequate for a fair adjudication, or that the Veteran's back disability has increased in severity since the last medical evidence.  Another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Accordingly, the Veteran will not be prejudiced by a decision on the merits at this time.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

If there is an approximate balance of positive and negative evidence regarding any material issue, including as to the degree of disability, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated.  Staged ratings must also be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

Here, the Veteran's service-connected thoracolumbar strain is currently rated as 20 percent disabling under Diagnostic Code (DC) 5237.  Disabilities of the spine are addressed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the condition is rated as intervertebral disc syndrome (IVDS) under DC 5243.  See 38 C.F.R. § 4.71a.  

Under the General Rating Formula, the identified ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Id.

A 20 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine or the entire spine warrants a rating of 50 or 100 percent, respectively.  Id.

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

In this case, throughout the appeal, the Veteran has complained of pain and painful motion of the middle and lower back, with frequent flare-ups resulting in increased pain.  She has also complained of intermittent radiating pain, numbness, and tingling in the upper and lower extremities, as well as weakness in the right side, which she believes is related to her service-connected back disability.  For example, the Veteran testified during the September 2008 hearing that she misses work for at least a week every month because her legs "go out" and she cannot walk due to her back disability.  She made similar complaints during VA examinations and for VA and private treatment purposes.  The Veteran has also reported increased pain when lifting heavy objects (over 40 to 70 pounds) for her prior work as a mail carrier.  

The medical evidence of record confirms objective back pain and limitation of motion due to pain, as well as occasional muscle spasms and tenderness, although the Veteran maintained normal gait and spinal curvature.  During the June 2006 VA examination, she complained of daily pain in the low back, intermittent pain in the middle back, and intermittent pain radiating down both buttocks.  She described flare-ups as occurring once per month and lasting for 2-3 days, with increased pain and difficulty walking and taking deep breaths.  Forward flexion was measured to 80 degrees, and combined range of motion of the thoracolumbar spine was 230 degrees.  There was objective pain during forward flexion and lateral rotation, and at the maximal 30 degrees of extension and bilateral lateral flexion.  There was no additional loss of range of motion following repetition due to pain or other factors.  The Veteran denied muscle spasms, and there were no palpable spasms upon physical examination, although there was objective tenderness to palpation.  She maintained normal gait, with no assistive devices, and normal spinal curvature.  

A June 2007 private chiropractic record noted mild restriction of range of motion, with flexion measured to 50 degrees and right lateral flexion to 35 degrees.  Similarly, VA treatment records noted unspecified degrees of mild to moderate loss of motion due to pain.  See, e.g., January 2008 VA record (noting flexion and extension limited due to pain); January 2008 VA rehabilitation consult (noting moderate loss of flexion limited by pain, moderate loss with side bends, and mild loss with bilateral rotation; Veteran reported that she was able to lift up to 70 pounds at work despite increased pain); February 2008 VA record (functional range of motion within normal limits except mild loss with bilateral rotation).  VA treatment records in January and February 2008 also noted tenderness to palpation of the spine.  In January 2008, the Veteran was advised to take ibuprofen as needed for pain and inflammation, as well as Flexeril as needed for muscle spasms; her gait remained within normal limits.  Private records in March and April 2008 indicated that the Veteran had lost some time from work due to increased pain in the low back, hip, and left lower extremity.  A May 2008 private record then noted that the Veteran had sought treatment since April 2008 when she had low back pain, and that trunk (or thoracolumbar spine) range of motion had been normal during most visits.  In July 2008, the Veteran complained of back pain and was antalgic.  

During a May 2009 VA examination, the Veteran again reported constant low back pain with flares once a week for 1-2 days, resulting in increased pain and increased radiation of pain into the right leg, during which times she would stay in bed as much as possible.  She reported losing 20 weeks of work in the last year due to low back pain, knee pain, and depression; she specified that she had missed several weeks in the past year due to low back pain.  The Veteran stated that she could walk for 300 feet before stopping and resting due to low back pain radiating into the legs, and she had difficulty bending and raising from a squatting position.  She could lift 40 pounds as long as she did not bend or twist.  Forward flexion was measured to 70 degrees, and combined range of motion was 230 degrees.  There was objective pain during forward flexion from 60 to 70 degrees, as well as during extension, and at the maximal bilateral rotation at 40 degrees.  There was no additional loss of range of motion following repetition due to pain or other factors.  There was objective tenderness to palpation, but normal gait and normal spinal curvature.

A November 2010 VA examination report showed no objective gait abnormality, and the Veteran was able to ambulate without an assistive device, although she reported using a 4-wheeled walker for prolonged distances.  Her primary complaints at that time were pain and numbness in the upper and lower extremities.  

An April 2012 record from the Veteran's private chiropractor noted that she reported improvements in her ability to perform housework, walk, and exercise due to a decrease in low back and leg pain as a result of treatment.  In July 2012, this provider noted that the Veteran continued to have periods of much less pain followed by periods of increased pain.  She reported that, on her good days, her range of motion in the low back was near normal and without pain; and on her painful days, range of motion was limited and painful in all directions.

Also in July 2012, the Veteran sought VA emergency care for chest pain, and she reported seeing a chiropractor every week for her back.  She indicated that the chiropractor had ordered blood tests that showed some sort of autoimmune disease, and she felt that supplements the chiropractor had ordered were helping her.

In a January 2013 VA treatment session, the Veteran reported low back pain that made it harder to walk, constant pain all the time such as when washing dishes or getting the mail, and that her whole body hurt and her legs would go numb.  The provider advised to avoid activities such as prolonged sitting, standing, lifting, or bending until the pain decreased; and to take the usual pain medications as needed.

A May 2013 VA treatment record noted a history of fibromyalgia and that the Veteran was seeing chiropractors for knee, back, and arm pain and frequent falls when her legs give out, as well as muscle pain when squeezed or touched.  Examination showed joint pain, stiffness, stiff gait, straight spine, and good posture.

An October 2013 VA treatment record noted that the Veteran complained of a lot of back pain and her legs giving out since 2002 or during service, and that she had pain at a level of 10 or beyond 10 at times.  Upon review of X-rays and blood tests, the assessment was chronically low white blood cell count and chronic back pain with transitional lumbar vertebrae, which was noted to be likely congenital.

A June 2014 VA pharmacy note indicated that pain diagnoses included fibromyalgia, paresthesias, low back pain, and arthralgia.  The Veteran reported pain all over, that her legs were giving out, she was falling a lot, and she was having numbness in the left side of her body.  She was using a walker at that time.  

In an August 2014 private physical therapy record, the Veteran reported that her current pain was constant each day and could be severely painful with activities like walking, sitting, bending, stooping, and transitional movements.  Her pain also radiated from the low back down into the feet.  She reported constant pain with walking and moderate pain with house chores.  The Veteran rated her generalized lumbar pain as a level 7 out of 10 at its worst, and she reported falling due to her knees giving out.  The provider stated that active motion of forward bending (or flexion) was limited to 75 percent of projected normal motion by mild low back pain.  Backward bending and sidebending to the right and left were noted to be limited to 50 or 75 percent of normal motion by mild or moderate low back pain.  The assessment was back pain with segmental hypermobility and myofascial pain; and the plan was to improve range of motion stability and strength.  

In a December 2014 VA treatment record, the Veteran reported that her pain level was now 5+, and that she believed her low back was getting worse, stating that her legs and hands would become numb.  

Private physical therapy records in September 2014, October 2014, November 2014, December 2014, and January 2015 again recorded forward bending or flexion to 75 percent of normal, limited by mild low back pain and/or stiffness, including when the Veteran had increased pain due to a fall in January 2015.  Normal forward flexion of the thoracolumbar spine is to 90 degrees; thus, 75 percent of normal would be forward flexion to 67.5 degrees.  See 38 C.F.R. § 4.71a, Plate V. 

In a January 2015 VA treatment record, the Veteran again reported chronic pain and tingling, left hip pain, and that she fell a lot because her legs go numb.

Consistent with the Veteran's reports to her VA provider in 2012, private records from her chiropractor in February 2015 included blood test results with elevated SIgA, which were noted to be possibly associated with an autoimmune condition.

Private records in February 2015 from another physical therapy provider noted complaints of constant low back pain at a severity of 7 out of 10, pain all over her body, pain and paresthesias in both legs, and numbness in the legs after sitting for more than 10 minutes.  Her symptoms were worse with sitting, standing, stooping, and lifting.  Upon examination, there was hyperlordosis of the lumbar spine, and the Veteran self-limited her forward flexion at about 45 degrees from the waist.  

During a March 2015 VA examination, with an April 2015 report, the Veteran reported that she was independent in her activities of daily living, she completed light household chores but had help with heavy chores, and she could stand for 15 minutes and walk for 1/4 mile at a time.  She reported constant low back pain, which was relieved to some extent by taking Naproxen as needed about once a week and Nyquil daily at bedtime.  Forward flexion was measured to 60 degrees, and combined range of motion was 200 degrees.  There was pain with all movements, but it did not result in or cause additional functional loss; and there was no additional loss of function or range of motion after repetitive testing.  The examiner stated that the Veteran was not being examined immediately after repetitive use over time, and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing her functional loss with repetitive use over time.  The examiner noted that pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time.  The Veteran reported pain radiating down both legs to the feet, numbness and tingling in both legs, and occasional weakness and use of a cane.  The examiner stated that there were no signs or symptoms of radiculopathy, and no other neurological abnormalities or findings related to the back, such as bowel or bladder problems or pathologic reflexes.  There was no diagnosed IVDS.  

Considering the lay and medical evidence together, a rating in excess of 20 percent is not warranted for the Veteran's back disability at any point during the period on appeal.  As summarized above, she generally had forward flexion to greater than 60 degrees, with combined range of motion of well over 120 degrees; however, there were measurements of forward flexion limited to 50 degrees, 45 degrees, and 60 degrees in June 2007, February 2015, and March 2015, respectively.  

These measurements were recorded when the Veteran sought treatment for increased back pain and when she reported constant low back pain; and treatment records also noted full range of motion at times.  Similarly, she reported in July 2012 that, on her days with less pain, she has near normal range of motion of the spine, whereas she had unspecified limited motion in all directions to pain on days with increased pain.  As such, the lower measurements of forward flexion are consistent with the Veteran's complaints of additional functional impairment due to pain and other factors during flare-ups throughout the appeal period, as contemplated by DeLuca and Mitchell.  They are also consistent with the most recent VA examiner's notation that there would be significant limitation due to pain and other factors after repetitive use, as well as with the notations by prior medical providers of mild and moderate limitation of motion during episodes of pain.  

The preponderance of the evidence does not, however, reflect forward flexion limited to 30 degrees or less, even with consideration of additional impairment due to pain or other factors during flare-ups or after repetitive use.  Although there was objective evidence of pain throughout the range of forward flexion during the VA examinations, and the Veteran reported increased pain at times, such as in 2014, pain alone at a particular level does not constitute limited motion at that level so as to warrant higher rating.  Rather, the Veteran continued to maintain function and range of motion despite pain, and her lowest measurements were flexion from 45 to 60 degrees, during episodes of increased pain or flare-ups of constant pain.  See Mitchell, 25 Vet. App. 32.  This is consistent with the express contemplation of range of motion with pain, whether or not it radiates, as well as stiffness and aching in the spine, in the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5237.  There is also no evidence of ankylosis, either favorable or unfavorable, of the spine.  As such, a rating in excess of 20 percent is not warranted for any period.  See id.

With regard to neurological impairment associated with the service-connected back disability, there is no argument or indication of related bowel or bladder impairment.  Rather, the Veteran has complained of radiating pain, numbness and tingling in the lower extremities, as well as numbness and tingling in the upper extremities.  There was also objective impairment, including decreased reflexes, decreased sensation to pinprick, and occasional tenderness in the extremities in VA examinations since June 2006, as well as in VA and private treatment records. 

The Veteran believes that these neurological symptoms are due to her back disability.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or aggravated (permanently worsened beyond its natural progression) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Further, as noted above, the rating criteria for the spine provide for a separate rating for objective neurological impairment that is associated with a spinal disability.  See 38 C.F.R. § 4.71a, DC 5237, General Rating Formula, Note (1).

These Veteran's symptoms, however, have not been medically linked to her back disability.  Although the Veteran believes that her pain, numbness, etc. in the upper and lower extremities are related to her back disability, she is not competent as a lay witness to provide an opinion in this regard.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of the spine and the involved neurological system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Multiple X-rays and MRIs of the thoracic and lumbosacral spine were interpreted as normal, unremarkable, or with no significant abnormality.  See X-ray reports dated in June 2006, July 2007, January 2008, and May 2009; MRI reports dated in February 2008 and July 2010.  An October 2013 X-ray conducted by VA showed a transitional lumbosacral segment with a rudimentary S1-2 disc, which was noted to be incidental and likely congenital; the remainder of the study was unremarkable and unchanged.  The VA provider noted that this was shown in 2006 and an L6 was noted on a 2008 MRI, but it was not mentioned in 2010.  A January 2014 MRI again showed 6 lumbar type vertebrae but was otherwise normal for the lumbar spine.  In February 2014, imaging by a private provider was interpreted to show mild L5-S1 disc degeneration, but an otherwise normal radiographic evaluation of the lumbar spine.  More recently, a March 2015 X-ray showed accentuated lordosis and a transitional lumbar sacral vertebra, which was noted to be incidental and congenital; there was no arthritis and no significant disc space narrowing was found.  The diagnosis or impression has generally been lumbago or thoracolumbar strain, including at the March 2015 VA examination; however, a February 2014 private record noted mild degenerative disc disease of the lumbar spine, which appears to be based on February 2014 imaging results obtained by this provider.  

The November 2010 VA neurological examiner opined that the Veteran's neurological symptoms in the upper and lower extremities were less likely as not caused by or the result of the service-connected thoracolumbar strain (or cervical strain).  During that examination, the Veteran reported acute onset of mid to lower back pain in 2003 or 2004, which had worsened over time and which she believed was associated with neurological symptoms such as numbness, tingling, weakness in the upper and lower extremities.  Neurological examination was intact except for decreased sensation in the upper and lower extremities in a non-dermatomal distribution.  The examiner reasoned that there was no obvious evidence of radiculopathy or neuropathic process based on this examination, and also noted that MRIs of the cervical and lumbosacral spine in July 2010 were read as normal.  As noted by the Court, this examiner did not address the question of aggravation of the Veteran's neurological symptoms by her service-connected back disability.  

More recently, in an April 2015 report, following in-person VA examination in March 2015 and EMG/NCV testing in April 2015, a VA examiner again opined that there was no radiculopathy, and that the Veteran's neurological impairment in the extremities was less likely than not (less than 50 percent probability) caused or aggravated beyond its natural progression by her service-connected back disability.  The April 2015 EMG/NCV report stated that there was no electrodiagnostic evidence of lumbosacral radiculopathy on either side, but a coincidental finding of a left sural neuropathy.  The VA examiner explained, "The only mechanism by which the neurological complaints could be related to her back condition, hereby diagnosed as thoracolumbar strain, is via a radiculopathy, and the EMG/NCV study being normal rules this out, hence there is no known mechanism to associate this Veteran's neurological complaints with her diagnosed back condition."  Similarly, with regard to aggravation, the examiner stated, "The only mechanism by which the neurological complaints could be aggravated by her back condition, hereby diagnosed as thoracolumbar strain, is via a radiculopathy, and the EMG/NCV study being normal rules this out, hence there is no known mechanism to associate an aggravation of this [V]eteran's neurological complaints with her diagnosed back condition."  Instead, the examiner opined that the Veteran's neurological symptoms were more likely than not due to her fibromyalgia, which is separately rated as service-connected.  The examiner further stated, "The EMG/NCV diagnosis of left sural neuropathy, by itself, can explain pain/ paresthesias of the left ankle area only, and this is not consistent with this [V]eteran's complaints, so it is my opinion that this is only an incidental EMG/NCV finding of no clear clinical significance."  

These two VA examiners' opinions reflect application of medical expertise to all available and pertinent evidence, including the Veteran's reports as to the nature and timing of her symptoms, medical records, and appropriate testing of the spine and nerves.  Moreover, the 2015 VA examiner's opinion regarding causation is consistent with the 2010 VA examiner's opinion in this regard.  These opinions are highly probative and outweigh the Veteran's lay reports regarding the etiology of her neurological complaints, which are not competent, as explained above.  

Moreover, in a February 2015 record, a private provider expressed an opinion that the Veteran's underlying issue was a metabolic or systemic inflammatory condition that was manifesting with multiple symptoms that the Veteran described as diffuse joint pain, fatigue, and neurological manifestations.  Similarly, a private record from another provider in February 2015 noted that the Veteran's blood test results could indicate an autoimmune disease, and the Veteran reported to her VA provider in 2012 that she had been told that blood tests showed an autoimmune disease.

The Board observes that, in an October 2011 VA examination for fibromyalgia, the examiner stated that the Veteran's chronic pain from her other service-connected disabilities of the left shoulder, spine, and feet had likely aggravated her fibromyalgia pain, which was diagnosed in 2010 as shown in the medical records.  This examiner also noted that the Veteran's current symptoms of posttraumatic stress disorder (PTSD) may have aggravated her fibromyalgia.  These opinions led to the grant of service connection for fibromyalgia.  Although this examiner referenced aggravation of fibromyalgia pain due, in part, due to the Veteran's chronic pain from her back disability, radiating pain in the extremities is expressly contemplated by the percentage ratings under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.  As such, this does not warrant a separate rating for pain as neurological impairment.  Furthermore, the 2011 examiner did not have the 2015 EMG/NCV study results available for review in determining whether any symptoms in the Veteran's extremities had any association, via either causation or aggravation, to her spinal disability.  Therefore, this examiner's comments regarding aggravation are outweighed by the 2015 VA examiner's opinions, which considered all pertinent evidence, including but not limited to the specific neurological tests that showed no radiculopathy and, thus, no relationship to the service-connected back disability.

In light of the above, the preponderance of the evidence is against a nexus between any neurological symptomatology and the service-connected back disability.  Therefore, secondary service connection or a separate rating is not warranted.

There is no express diagnosis of IVDS in this case, as noted by the March 2015 VA examiner, nor is the Veteran service-connected for such disability.  Instead, the diagnosis or impression has generally been lumbago or thoracolumbar strain.  A February 2014 private record, however, noted back pain due to mild degenerative disc disease of the lumbar spine, which appears to be based on February 2014 imaging results showing mild disc degeneration at L5-S1.  To the extent that this may be considered IVDS, the Board has considered whether a higher rating is warranted based under the alternative rating criteria of the IVDS Formula.  

To warrant a rating in excess of 20 percent on this basis, there must be incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months, which warrants a 40 percent rating.  A maximum 60 percent rating will be assigned if there are at least six weeks total duration of incapacitating episodes during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See id. at Note (1).  

In this case, the Veteran testified in September 2008 that she had missed work for at least one week every month because her legs would "go out" and she could not walk due to her back disability.  She made similar complaints during VA examinations and for VA and private treatment purposes.  For example, private records in March and April 2008 indicated that the Veteran lost a few days and a week from work due to increased pain in the low back, hip, and left lower extremity.  During the May 2009 VA examination, the Veteran reported that she had flare-ups once a week for 1-2 days with increased pain and radiation of pain into the right leg, during which times she would stay in bed as much as possible.  She also indicated that she had missed several weeks of work in the past year due to low back pain, and 20 weeks of work due to her back in addition to knee pain and depression.  None of these records indicate that the Veteran was actually prescribed bed rest due to her back disability, although she did seek treatment at times for increased back pain.  Significantly, as discussed above, the Veteran's symptoms in the lower extremities, including weakness, numbness, and paresthesias, which she has indicated resulted in her legs and/or her knees giving way, are not shown to be caused or aggravated by her back disability.  Thus, any time lost from work due to such symptoms in the lower extremities is not attributable to the back disability.  The evidence does not established that the Veteran missed at least four weeks of work in any one year period due to incapacitating episodes with prescribed bed rest as a result of manifestations of her service-connected back disability.  Thus, a rating in excess of 20 percent is not warranted under the IVDS Formula.  Id.

All possibly applicable diagnostic codes have been considered, and a higher or separate rating is not warranted for the Veteran's back disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, a staged rating is not appropriate, as the Veteran's symptoms were relatively stable, and any increases in symptom severity, to include pain, did not rise to the level to warrant a higher rating, for the reasons discussed above.  See Fenderson, 12 Vet. App. at 126-27.  As explained above, although the Veteran complained of increased symptoms in the extremities that she believes are associated with her back disability, the most probative evidence establishes that such symptoms are not, in fact, caused or aggravated by the back.  Thus, a separate or staged rating is not warranted on this account.

Referral for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The manifestations of the Veteran's back disability are fully contemplated by the schedular rating criteria; briefly, the manifestations have been pain, painful motion, and limitation of motion.  Radiating pain is contemplated under the General Rating Formula for Diseases and Injuries of the Spine; however, any neurological symptoms in the extremities have not been linked to the back disability.  Further, neurological complaints are contemplated under the separate rating for fibromyalgia, which is not on appeal.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology due to the service-connected back disability, and the rating schedule is adequate to evaluate her disability picture.  Moreover, there have been no hospitalizations for the back disability during the course of the appeal.  Although the Veteran's back disability negatively affected her prior work as a mail carrier, including temporary periods of lost time due to acute flare-ups or increased pain, this did not rise to the level of marked interference.  Rather, the various degrees of schedular ratings are intended to account for considerable interference with employment; the Veteran's assigned 20 percent rating contemplates her time lost due to the back disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.

Additionally, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disability on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has considered whether entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran called the RO in June 2009 to advise that she wanted to file for unemployability.  She stated that she had been fired due to unspecified disability and had gotten her job back, but she expected that she may be fired again.  In support of this assertion, she submitted a May 2009 statement from her employer reflecting emergency placement in off-duty status due to safety concerns.  In a June 2009 VA examination, the Veteran reported being placed in off-duty status or laid off in May 2009 because she had an accident in a company vehicle, and that she had been working full time prior to that incident.  

In an August 2009 decision, VA increased the Veteran's schedular rating for major depressive disorder with PTSD to 100 percent, effective as of March 27, 2009.  This determination was based, in part, on a VA examiner's opinion that she was likely unemployable due to her PTSD symptoms.  Entitlement to a TDIU is an alternative avenue to a 100 percent rating where the Veteran is not entitled to 100 percent schedular rating.  See 38 C.F.R. § 4.16(a).  As such, VA informed the Veteran in a September 2009 rating decision that the question of a TDIU became moot from March 27, 2009, forward.  The Veteran has also been awarded special monthly compensation (SMC) under the statutory housebound criteria, based on having a single disability rated as 100 percent disabling (PTSD) and additional disabilities rated as 60 percent disabling or more.  There is no assertion or indication that the Veteran was unemployable, to include due to the back, prior to March 27, 2009.  

The preponderance of the evidence is against the Veteran's claims for a higher rating for thoracolumbar strain and a separate rating or service connection for associated neurological manifestations.  As such, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating in excess of 20 percent for thoracolumbar strain is denied.

A separate rating for neurological impairment associated with the back disability is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


